Exhibit 10.1

2007 Compensation Arrangements for Named Executive Officers

On March 6, 2007, the Compensation Committee of the Board of Directors of
General Dynamics Corporation (the company) approved the 2007 base salaries and
2006 bonus payments for the company’s named executive officers. The named
executive officers listed in the table below reflect those individuals
identified in the company’s 2007 Annual Proxy Statement with two exceptions:
(1) Micahel J. Mancuso, who retired from the company in 2006, is no longer
listed and (2) Bryan T. Moss, who resigned as Executive Vice President,
Aerospace effective April 9, 2007, is no longer listed.

The table below lists the 2007 annual base salary levels effective March 19,
2007.

 

Name and Principal Position

   2007 Base
Salary

Nicholas D. Chabraja

   $ 1,300,000

Chairman of the Board and Chief Executive Officer

  

L. Hugh Redd

   $ 525,000

Senior Vice President and Chief Financial Officer

  

Gerard J. DeMuro

   $ 580,000

Executive Vice President, Information Systems and Technology

  

David A. Savner

   $ 500,000

Senior Vice President and General Counsel, Secretary

  

Effective March 6, 2007, the Compensation Committee also approved the 2006 bonus
payments which were previously disclosed in the company’s current report on Form
8-K, filed with the Commission March 9, 2007.